Citation Nr: 0830095	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1952 to April 1954.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.     

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's tinnitus is not related to service.  


CONCLUSION OF LAW

A tinnitus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinnitus.  In 
the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the veteran with a notification letter in March 
2004.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the evidence needed to substantiate his claim.  
VA requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
VA should obtain for the veteran (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  Id.  And VA notified the veteran 
prior to the initial adjudication of his claim in July 2004.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA has not informed the veteran regarding disability 
evaluations and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran as 
a result of the incomplete notice here has been rebutted by 
the record, and that proceeding with a final decision is 
appropriate.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  As will be noted 
below, the veteran's service connection claim will be denied.  
So the veteran will not be negatively affected by the lack of 
notice regarding disability evaluations and effective dates 
(no rating or effective date will be assigned here).  The 
Board therefore finds no prejudice here with regard to VCAA 
notification.  Id.    

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  The RO obtained medical records relevant to 
the appeal.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
And VA provided the veteran with VA compensation examinations 
to assess his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to Service Connection

In February 2004, the veteran claimed that exposure to 
hazardous noises during service caused him hearing related 
disorders.  He claimed service connection for bilateral 
hearing loss and tinnitus.  In the July 2004 rating decision 
on appeal, the RO denied the veteran's claims.  In April 
2005, the veteran appealed to the Board the RO's denial of 
his service connection claim for tinnitus.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board finds that the record supports the 
veteran's claim to a current tinnitus disorder.  A July 1987 
VA examination report reflects a diagnosis of tinnitus, as do 
VA compensation examination reports dated in March 2004, July 
2004, and February 2005.  And in a June 2006 letter, the 
veteran's private physician noted the veteran's tinnitus 
(this evidence notes a current bilateral hearing loss 
disorder as well).  See Pond, supra; see also 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.    

Nevertheless, the preponderance of the evidence indicates 
that the veteran did not incur tinnitus in service, and did 
not manifest a continuity of symptomatology indicative of 
tinnitus within the first several years following discharge 
from service in April 1954.  38 C.F.R. § 3.303(b); Pond, 12 
Vet. App. at 346.  

Service medical records show no complaints, treatment, or 
diagnoses for a hearing disorder.  The earliest medical 
evidence of a tinnitus disorder is found in the July 1987 VA 
report, which is dated approximately 33 years following 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the veteran did not file a claim for 
service connection for tinnitus until February 2004, almost 
50 years following service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).        

Moreover, the record lacks competent medical evidence of a 
nexus between the veteran's tinnitus and service.  See Pond, 
supra.  

In addressing the issue of nexus, the Board notes the 
supportive comments from the veteran's private physician in 
the June 2006 letter.  That examiner stated in part that the 
veteran's reported history of exposure to hazardous noise 
during military service "could be sufficient to affect your 
hearing and produce the continuous ringing tinnitus you now 
hear[.]"  The physician also stated that, "the extent of ... 
tinnitus attributed to the military per se is difficult to 
assess unless they tested your hearing upon your discharge."  

The Board has reviewed these comments vis a vis the other 
evidence of record.  And the Board finds these comments to be 
unpersuasive.  First, the examiner does not indicate in the 
letter whether the claims file had been reviewed prior to 
formulating and rendering the comments.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (supporting clinical data or 
other rationale should accompany medical opinion).  Second, 
the comments amount to little more than speculation based on 
a recitation of the veteran's reported history of in-service 
noise exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based on the recitations of a claimant).  
See also Maxson and Shaw, both supra.  And third, the 
comments themselves do not address probability.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The examiner 
addresses what "could" be the case in this matter, and what 
might be known if he were privy to the hearing test results 
reflecting the veteran's hearing tests upon discharge from 
service (the test results - noted in the veteran's discharge 
report of medical examination - indicate normal hearing).  
Indeed, the private examiner merely addresses possibility 
rather than probability - probability must be addressed in 
claims for service connection.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The Board therefore finds the letter and 
statements to be of limited probative value in this matter.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must 
account for the evidence it finds persuasive or 
unpersuasive).    

By contrast, the February 2005 VA examiner indicated that he 
reviewed the claims file, and stated that he believed the 
veteran's tinnitus was unrelated to service.  In support, the 
examiner reasoned that the medical evidence indicated that 
the veteran did not have a tinnitus disorder for "over 30 
years after discharge from active duty."  See Bloom, 12 Vet. 
App. at 187 (a rationale should accompany medical opinion).  
The Board notes, parenthetically, that the July 1987, March 
2004, and July 2004 VA examiners did not offer opinions 
regarding the issue of medical nexus between tinnitus and 
service.      

In addressing the issue of nexus, the Board also notes the 
two lay statements of record supporting the veteran's claim 
that service relates to his tinnitus.  In March 2004, the 
veteran's spouse described the veteran's post-service hearing 
loss.  And in March 2004, the veteran's friend attested to 
the veteran's normal hearing prior to service, his exposure 
to noise during service, and his complaints of tinnitus 
following service.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
The lay statements alone are therefore insufficient to prove 
the veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology). 

In sum, the preponderance of the medical evidence of record 
indicates that the veteran did not incur a tinnitus disorder 
in service.  Moreover, the only competent medical evidence of 
record addressing the issue of nexus found the veteran's 
service unrelated to his tinnitus.  As such, the 
preponderance of the evidence is against the veteran's 
service connection claim for tinnitus.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, 
the evidence must preponderate against the claim).  The 
benefit-of-the-doubt rule does not apply here and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


